Exhibit 10.17
 

 
October 28, 2014
 
John W. Sheets Jr., Ph.D.
136 Hartwell Rd.
Carlisle, MA 01741


Re:           Separation Agreement


Dear John:
 
This letter confirms the decision we have made to terminate your employment with
Anika Therapeutics, Inc. (“Anika” or the “Company”) effective
November 7, 2014.  This letter also proposes an agreement between you and Anika.
 
Entitlements and Obligations
 
Regardless of whether you enter into an agreement with the Company, the Company
shall:
 
·
pay you salary that accrues to you through the date of termination of your
employment;

 
·
pay you for all accrued but unused vacation time due to you through the date of
termination of your employment;

 
·
provide you with the right to continue group medical and dental care coverage
after the termination of your employment under the law known as “COBRA,” which
will be described in a separate written notice; and

 
·
reimburse you for any outstanding, reasonable business expenses that you have
incurred on the Company’s behalf through the termination of your employment,
after the Company’s timely receipt of appropriate documentation pursuant to the
Company’s business expense reimbursement policy.

 
You shall also have the right to exercise any and all vested options that you
hold to purchase common stock of the Company and to retain vested restricted
stock pursuant to and subject to the terms as set forth in the Incentive Stock
Option Agreements dated October 2, 2013 and January 27, 2014; the Non-Qualified
Option Agreements dated October 2, 2013 and January 27, 2014; and the Restricted
Stock Agreement dated October 2, 2013 (collectively the “Equity
Grants”).  Consistent with the terms of the Equity Grants, you will not vest
further in any Equity Grants beyond the last day of your employment.
 
 
 

--------------------------------------------------------------------------------

 
John W. Sheets Jr., Ph.D.
October 28, 2014
Page 2
 
 
For your part, you are subject to continuing obligations under your Anika
Therapeutics, Inc. Non-Disclosure and Non-Competition Agreement (the
“Non-Disclosure and Non-Competition Agreement”), including your obligations to
maintain the confidentiality of Company confidential information, return Company
documents and other property and, for twelve months after employment ends,
refrain from certain competitive activities.
 
Agreement
 
The remainder of this letter proposes an agreement (the “Agreement”) between you
and the Company.  The purpose of this Agreement is to establish an amicable
arrangement for ending your employment relationship, including releasing the
Company and related persons or entities from any claims and permitting you to
receive separation pay and related benefits.
 
You acknowledge that you are entering into this Agreement knowingly and
voluntarily.  It is customary in employment separation agreements for the
departing employee to release the employer from any possible claims, even if the
employer believes, as is the case here, that no such claims exist.  By proposing
and entering into this Agreement, the Company is not admitting in any way that
it violated any legal obligation that it owed to you.
 
With those understandings, you and the Company agree as follows:
 
1.
Transition Assistance Period

 
From now (October 28) through November 7, 2014, you will continue to be employed
by the Company on a full-time basis.  Effective November 7, 2014, you and the
Company agree that your employment will terminate (the “Termination Date”). The
period from now through the Termination Date will be the “Transition Assistance
Period.”
 
2.
Transition Pay

 
During the Transition Assistance Period, the Company will continue to pay you
your base salary at a rate of $13,076.93 per bi-weekly pay period, less
applicable withholdings and deductions, and will continue your employee benefits
as a full-time employee. On November 7, 2014, the Company will pay to you the
balance of any accrued but unused vacation as of that date.  You acknowledge
that the Company has paid you for all salary then due to you for the payroll
dates preceding the date of this letter and that as of the date of this letter,
you have an accrued and unused balance of 80.20 hours of vacation time.  For
your part, you will continue during the Transition Assistance Period to perform
your duties in a professional and competent manner and you will continue to
comply with all applicable Company policies and practices and to comply with all
directives that you receive.  You agree that during the Transition Assistance
Period you will provide transitional assistance as required of you by the
Company’s Chief Executive Officer and your replacement.  You agree that you will
perform services for the Company either from the Company’s offices or from your
personal residence, as determined by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 John W. Sheets Jr., Ph.D.
October 28, 2014
Page 3
 
 
3.
Severance Pay

 
(a)  Severance Pay Period.  The Company shall pay you severance pay (“Severance
Pay”) consisting of salary continuation at your final base salary rate for the
twelve (12) month period immediately following the Termination Date (the
“Severance Pay Period”).
 
(b)  Timing and Form of Severance Pay. The Company shall pay you Severance Pay
on its regular payroll dates; provided that the Company shall not be obligated
to include you on the payroll before this Agreement becomes effective.  If the
Company does not make one or more payments of Severance Pay on a regular payroll
date because this Agreement has not yet become effective, the Company shall make
all such delayed payments by the first payroll date when it is practicable to do
so after the Agreement becomes effective.  Payments of Severance Pay shall be
subject to tax-related deductions and withdrawals.
 
(c)  Obligations During Severance Pay Period.  As a condition to your receipt of
Severance Pay, you shall provide up to total of forty (40) hours of transitional
assistance to the Company during the Severance Pay Period when reasonably
requested by the Company; provided that you shall not be required to provide
such assistance at any times that would unreasonably interfere with your search
for new employment. You shall not be required to travel to the Company’s offices
or other locations to provide such transitional assistance.
 
(d)  No Other Payments. You will not be entitled to any bonus payments or other
compensation, except for compensation pursuant to this Agreement.
 
4.
Employee Benefits

 
As set forth above, you shall have the right to continue medical and dental plan
coverage under and subject to COBRA.  For the avoidance of doubt, you shall be
responsible for payment of the entire premium and any other amounts necessary to
maintain COBRA coverage.  You understand that your participation in all other
employee benefit plans will end due to the termination of your employment in
accordance with the terms of those plans.
 
5.
Return of Property

 
You confirm that you have returned to the Company all Company property,
including, without limitation, computer equipment, software, keys and access
cards, credit cards, files and any other documents (including computerized data
and any copies made of any computerized data or software) containing information
concerning the Company, its business or its business relationships (in the
latter two cases, actual or prospective), or, if you signed this Agreement
before the Termination Date, you confirm that you shall return all such property
no later than the Termination Date.  In the event that you subsequently discover
that you continue to retain any such property, you agree that you will return
such property to the Company immediately.
 
 
 

--------------------------------------------------------------------------------

 
John W. Sheets Jr., Ph.D.
October 28, 2014
Page 4
 
 
6.
Non-Disclosure and Non-Competition Agreement

 
You acknowledge that you are bound by the terms and conditions of the
Non-Disclosure and Non-Competition Agreement and that nothing in this Agreement
shall be construed to supersede its terms and conditions.
 
7.
Release of Claims

 
In consideration for, among other terms, the continued employment and payments
and benefits described in Sections 1, 2 and 3, you voluntarily release and
forever discharge the Company, its affiliated and related entities, its and
their respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former
officers, directors, shareholders, employees, attorneys, accountants and agents
of each of the foregoing in their official and personal capacities (collectively
referred to as the “Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when you sign this Agreement, you have, ever had, now claim
to have or ever claimed to have had against any or all of the Releasees.  This
release includes, without limitation, all Claims:
 
·
relating to your employment by and termination of employment with the Company;

·
of wrongful discharge;

·
of breach of contract (including, but not limited to the Offer Letter);

·
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964);

·
under any other federal or state statute (including, without limitation, Claims
under the Family and Medical Leave Act);

·
of defamation or other torts;

·
of violation of public policy;

·
for wages, bonuses, incentive compensation, stock options, vacation pay or any
other compensation or benefits, either under the Massachusetts Wage Act, M.G.L.
c. 149, §§148-150C, or otherwise; and

·
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;



provided, however, that this release shall not affect your rights, if any, under
the Company’s Section 401(k) Plan, the Equity Grants or this Agreement.


You agree that you shall not seek or accept damages of any nature, other
equitable or legal remedies for your own benefit, attorney’s fees, or costs from
any of the Releasees with respect to any Claim.  As a material inducement to the
Company to enter into this Agreement, you represent that you have not assigned
to any third party and you have not filed with any agency or court any Claim
released by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
John W. Sheets Jr., Ph.D.
October 28, 2014
Page 5
 
 
8.
Confidentiality

 
You agree to keep the existence and terms of this Agreement (“Agreement-Related
Information”) in the strictest confidence and not reveal, unless legally
compelled to do so, any Agreement-Related Information to any persons except your
spouse, your attorney and your financial advisors, and to them only provided
that they first agree for the benefit of the Company to keep Agreement-Related
Information confidential. Any violation of this provision will be deemed a
material breach of this Agreement.  Nothing in this Section shall be construed
to prevent you from disclosing Agreement-Related Information to the extent
required by a lawfully issued subpoena or duly issued court order; provided that
you provide the Company with advance written notice and a reasonable opportunity
to contest such subpoena or court order.
 
9.
Nondisparagement

 
You agree not to make any disparaging statements concerning the Company or any
of its affiliates or current or former officers, directors, shareholders,
employees or agents.  You further agree not to take any actions or conduct
yourself in any way that would reasonably be expected to affect adversely the
reputation or goodwill of the Company or any of its affiliates or any of its
current or former officers, directors, shareholders, employees or agents.  These
nondisparagement obligations shall not in any way affect your obligation to
testify truthfully in any legal proceeding.
 
10. 
References

 
You agree to direct any potential employers seeking reference information about
you to contact Steven Cyr, the Company’s Vice President for Human Resources, or
his designee.  Consistent with the Company’s Reference Policy, if contacted,
Mr. Cyr will respond to a reference inquiry solely by confirming title and dates
of employment.
 
11.
Future Cooperation

 
You agree that during and after the Severance Pay Period, you shall cooperate
reasonably with the Company and any affiliates (including its and their outside
counsel) in connection with (i) the contemplation, prosecution and defense of
all phases of existing, past and future litigation about which the Company
believes you may have knowledge or information; and (ii) responding to requests
for information from regulatory agencies or other governmental authorities
(together “Cooperation Services”). You further agree to make yourself available
to provide Cooperation Services at mutually convenient times during and outside
of regular business hours as reasonably deemed necessary by the Company’s
counsel. The Company shall not utilize this section to require you to make
yourself available to an extent that would unreasonably interfere with full-time
employment responsibilities that you may have. Cooperation Services include,
without limitation, appearing without the necessity of a subpoena to testify
truthfully in any legal proceedings in which the Company or an affiliate calls
you as a witness. The Company shall reimburse you for any reasonable travel
expenses that you incur due to your performance of Cooperation Services, after
receipt of appropriate documentation consistent with the Company’s business
expense reimbursement policy.
 
 
 

--------------------------------------------------------------------------------

 
John W. Sheets Jr., Ph.D.
October 28, 2014
Page 6
 
 
12.
Termination or Suspension of Payments

 
In the event that you fail to comply with any of your obligations under this
Agreement or the Non-Disclosure and Non-Competition Agreement, in addition to
any other legal or equitable remedies it may have for such breach the Company
shall have the right to terminate your employment and your employment
compensation, and either delay or not pay the Severance Pay. The termination of
your employment and the delay or nonpayment of the Severance Pay, in the event
of such breach by you will not affect your continuing obligations under this
Agreement.  Notwithstanding the foregoing, this provision shall not apply to the
extent that your breach of this Agreement consists of initiating a legal action
in which you contend that the release set forth in Section 7 is invalid, in
whole or in part, due to the provisions of 29 U.S.C. § 626(f).
 
13.
Legal Representation

 
This Agreement is a legally binding document and your signature will commit you
to its terms.  You acknowledge that you have been advised to discuss all aspects
of this Agreement with an attorney, that you have carefully read and fully
understand all of the provisions of this Agreement and that you are voluntarily
entering into this Agreement.
 
14.
Absence of Reliance

 
In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.
 
15.
Enforcement

 
(a)           Jurisdiction.  You and the Company hereby agree that the Superior
Court of the Commonwealth of Massachusetts and the United States District Court
for the District of Massachusetts shall have the exclusive jurisdiction to
consider any matters related to your employment with the Company or this
Agreement, including without limitation any claim for violation of this
Agreement.  With respect to any such court action, you (i) submit to the
jurisdiction of such courts, (ii) consent to service of process, and (iii) waive
any other requirement (whether imposed by statute, rule of court or otherwise)
with respect to personal jurisdiction or venue.
 
(b)           Relief.  You agree that it would be difficult to measure any harm
caused to the Company that might result from any breach by you of your promises
set forth in Sections 5-11 of this Agreement and that in any event money damages
would be an inadequate remedy for any such breach.  Accordingly, you agree that
if you breach, or propose to breach, any portion of your obligations under
Sections 5-10 of this Agreement the Company shall be entitled, in addition to
all other remedies it may have, to an injunction or other appropriate equitable
relief to restrain any such breach, without showing or proving any actual damage
to the Company and without the necessity of posting a bond.  In the event that
the Company prevails in any action to enforce Sections 5-10 of this Agreement
you also shall be liable to the Company for attorney’s fees and costs incurred
by the Company in enforcing such provision(s).
 
 
 

--------------------------------------------------------------------------------

 
John W. Sheets Jr., Ph.D.
October 28, 2014
Page 7
 
 
16.
Governing Law; Interpretation

 
This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles.  In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either you or the Company or the
“drafter” of all or any portion of this Agreement.
 
17.
Entire Agreement

 
This Agreement constitutes the entire agreement between you and the Company with
respect to your termination from employment.  This Agreement supersedes any
previous agreements or understandings between you and the Company including
without limitation the Offer Letter provided that this Agreement does not
supersede the Non-Disclosure and Non-Competition Agreement attached as Exhibit A
to this Agreement.
 
18.
Time for Consideration; Effective Date

 
You have the opportunity to consider this Agreement for twenty-one (21) days
before signing it.  To accept this Agreement, you must return a signed original
or PDF copy of this Agreement so that it is received by Steven Cyr, the
Company’s Vice President for Human Resources, at or before the expiration of
this twenty-one (21) day period.  If you sign this Agreement within fewer than
twenty-one (21) days of the date of its delivery to you, you acknowledge by
signing this Agreement that such decision was entirely voluntary and that you
had the opportunity to consider this Agreement for the entire twenty-one (21)
day period.  For the period of seven (7) days from the date when this Agreement
becomes fully executed, you have the right to revoke this Agreement by written
notice to Mr. Cyr.  For such a revocation to be effective, it must be delivered
so that it is received by Steven Cyr, at or before the expiration of the seven
(7) day revocation period.  This Agreement shall not become effective or
enforceable during the revocation period.  This Agreement shall become effective
on the first business day following the expiration of the revocation period (the
“Effective Date”).
 


 
 
 

--------------------------------------------------------------------------------

 
John W. Sheets Jr., Ph.D.
October 28, 2014
Page 8
 
 
Please indicate your agreement to the terms of this Agreement by signing and
returning to Steven Cyr, the Company’s Vice President for Human Resources, the
original or PDF copy of this letter within the time period set forth above.
 
Very truly yours,
 
ANIKA THERAPEUTICS, INC.
 
 

By: /s/ Charles H. Sherwood   30 October 2014    
Charles H. Sherwood, Ph.D.
 
Date
   
Chief Executive Officer
     

 
Attachment (Exhibit A-Non-Disclosure and Non-Competition Agreement)




I agree to the terms of this Agreement and to abide by its terms in exchange for
the benefits set forth above:
 
 

By: /s/ John W. Sheets Jr.   30 October 2014    
John W. Sheets Jr., Ph.D.
 
Date
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
ANIKA THERAPEUTICS, INC.
NON-DISCLOSURE AND NON-COMPETITION AGREEMENT
EMPLOYEE

 
I, John W. Sheets, Jr., (the “Employee”), in consideration of my employment, the
continuation of my employment, and the salary and wages to be paid to me, do
hereby agree with Anika Therapeutics, Inc., a Massachusetts corporation (the
“Company”), as follows:


1.
All documents including, but not limited to, correspondence, memoranda, plans,
proposals, customer lists, marketing and sales plans, reports and drawings,
formulations, designs, samples, prototypes, tools and equipment, and all other
tangible and intangible materials whatsoever, that concern the Company’s
business and that come into my possession are the property of the Company and
shall be used by me only in the performance of my duties for the Company.  I
will not remove from the Company’s premises any such tangible items or copies
thereof except as the Company permits and, upon the earlier of the termination
of my employment or a request by the Company, any and all such items in my
custody or possession and all copies thereof will be returned to the Company.



2.
For the purposes of this agreement:




 
a.
“Inventions” shall include, but not be limited to, any procedures, systems,
machines, methods, processes, uses, apparatuses, compositions of matter,
designs, drawings, configurations, software and works of authorship of any kind,
and any improvements to them which are discovered, conceived, reduced to
practice, developed, made or produced, and shall not be limited by the meaning
of “invention” under the laws of any country concerning patents.  




 
b.
“Proprietary Information” means all information and know-how, whether or not in
writing, of a private, secret, or confidential nature concerning the Company’s
business or financial affairs, including, without limitation, inventions,
products, processes, methods, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, and customer and supplier lists.




 
c.
“Competing Products” means any products or processes of any person or
organization other than the Company in existence or under development, which are
substantially the same, may be substituted for, or applied to substantially the
same end use as the products or processes with which I work during the time of
my employment with the Company or about which I acquire confidential information
through my work with the Company.

 
 
1

--------------------------------------------------------------------------------

 
 

 
d.
“Competing Organization” means any person or organization engaged in, or about
to become engaged in, research or development, production, distribution,
marketing, or selling of a Competing Product.



3.
I agree that all Proprietary Information is and shall be the exclusive property
of the Company.  I will regard and preserve as confidential all Proprietary
Information which may be obtained by me.  I will not, at any time, without
express written authority from the Company, use for any unauthorized purposes,
or disclose to others, either during my employment or thereafter, except as
required by my employment with the Company, any Proprietary Information, unless
and until such Proprietary Information has become public knowledge without fault
by me.



4.
I agree that my obligation not to disclose or to use information, know-how, and
records of the types set forth in paragraphs 1 and 3 above, and my obligation to
return records and tangible property, set forth in paragraph 1 above, also
extends to such types of information, know-how, records, and tangible property
of customers of the Company or suppliers to the Company or other third parties
who may have disclosed or entrusted the same to the Company or to me in the
course of the Company’s business.



5.
All Inventions, whether patentable or not, which are related to the present or
planned business of the Company conceived or reduced to practice by me, either
alone or with others, during the period of my employment with the Company or
during a period of ninety (90) days after termination of such employment,
whether or not done during my regular working hours, are the exclusive property
of the Company.



6.
I will disclose promptly, in writing, to the Company all such Inventions,
whether patentable or not, and I agree to assign and do hereby assign to the
Company or its nominee my entire right, title, and interest in and to such
Inventions.  Except to the extent that I may be authorized by the Company, I
will not disclose any such Inventions to others without the prior written
consent of the Company.



7.
I will, at any time during or after my employment on request of the Company,
execute specific assignments in favor of the Company or its nominee of my
interest in any such Inventions, as well as execute all papers, including,
without limitation, copyright applications, patent applications, declarations,
oaths, formal assignments, assignments of priority rights, and powers of
attorney, render all assistance, and perform all lawful acts the Company
considers necessary or advisable for the protection of its rights and interests
in any Invention.

 
 
2

--------------------------------------------------------------------------------

 
 
8.
I have disclosed to the Company on the attached Schedule A any continuing
obligations I have with respect to the assignment of Inventions to any previous
employers, and I claim no previous unpatented Inventions as my own, except as
shown on a schedule attached hereto and signed by me (if none, so state).  I
further represent that, except as I have disclosed in writing to the Company or
Schedule A hereto, I am not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of my employment
with the Company or to refrain from competing, directly or indirectly, with the
business of such previous employer or any other party.  I further represent that
my performance of all the terms of this agreement and as an Employee of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge, or data acquired by me in confidence or in
trust prior to my employment with the Company, and I will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others.



9.
I understand that information regarding the Company and its affiliates
including, without limitation, Proprietary Information, is considered
confidential to the Company and is of substantial commercial value to the
Company.  Any entrusting of such confidential information to me by the Company
is done so in reliance upon the confidential relationship arising from the terms
of my employment with the Company.  Therefore, in consideration of my employment
with the Company, I agree that I will not render services of any nature,
directly or indirectly, to any Competing Organization in connection with any
Competing Product within such geographic territory as the Company and such
Competing Organization are or would be in actual competition, for a period of
one year, commencing on the date of termination of my employment.  I understand
that services rendered to such Competing Organization may have the effect of
supporting actual competition in various geographic areas, and may be prohibited
by this agreement regardless of the geographic area in which such services are
physically rendered.  The Company may, in its sole discretion, elect to waive,
in whole or in part, the obligation set forth in the previous sentence, such
waiver to be effective only if given in writing by the Company.



10.
I understand that the misappropriation of Proprietary Information may be theft
as defined by law punishable by a fine or imprisonment or both and could make me
liable for damages or subject to an injunction in a civil lawsuit.

 
 
3

--------------------------------------------------------------------------------

 

 
11.
The provisions of this agreement shall be severable and in the event that any
provision hereof shall be found by any court to be unenforceable, in whole or in
part, the remainder of this agreement shall nevertheless be enforceable and
binding on the parties.



12.
I understand that this agreement does not constitute a contract of employment
and does not imply that my employment will continue for any period of time.



13.
This agreement will be binding upon my heirs, executors, and administrators and
will inure to the benefit of the Company and its successors and assigns.



14.
No delay or omission by the Company in exercising any right under this agreement
will operate as a waiver of that or any other right.  A waiver or consent given
by the Company on any one occasion is effective only in that instance and will
not be construed as a bar to or waiver of any right on any other occasion.



15.
I expressly consent to be bound by the provisions of this agreement for the
benefit of the Company or any subsidiary or affiliate thereof to whose employ I
may be transferred without the necessity that this agreement be re-signed at the
time of such transfer.



16.
I understand and agree that this agreement shall be interpreted under and
governed by the laws of the Commonwealth of Massachusetts.



17.
The foregoing sets forth the entire agreement between the parties and the
signatories acknowledge that no representations, written or oral, have been made
in addition to, or in derogation of, the terms hereof.



 

  /s/ John W. Sheets, Jr.     John W. Sheets, Jr.  

 
 

ACCEPTED BY:     Anika Therapeutics, Inc.     At Bedford, Massachusetts     This
09 day of October, 2013         FOR ANIKA THERAPEUTICS, INC.           /s/ Kerry
McCormack for William Mrachek     Human Resources  

 
 
 


 
4

--------------------------------------------------------------------------------

 
ANIKA THERAPEUTICS, INC.
NON-DISCLOSURE AND NON-COMPETITION AGREEMENT
 


Schedule A














   


 


 
 
 
5

--------------------------------------------------------------------------------